Exhibit 10.34

 

August 10, 2004

 

Special Devices, Incorporated

14370 White Sage Road

Moorpark, CA  93021

Attn:  James Reeder

 

Re:                               Credit Facility Provided by Wells Fargo
Foothill, Inc. to Special Devices Incorporated

 

Ladies and Gentlemen:

 

This waiver letter agreement (this “Letter Agreement”) is entered into by and
between Special Devices, Incorporated, a Delaware corporation (“Borrower”), and
Wells Fargo Foothill, Inc. (fka Foothill Capital Corporation, the “Lender”). 
Reference is made to that certain Loan and Security Agreement dated as of
June 27, 2001, between Borrower and Lender, as amended by those certain letter
agreements dated as of July 17, 2002, October 22, 2002, March 28, 2003, June 13,
2003, and July 29, 2003, and that certain Consent and Amendment No. 1 dated as
of April 16, 2003 (as amended, the “Loan Agreement”).  Capitalized terms used
but not otherwise defined in this Letter Agreement shall have the meanings
ascribed to them in the Loan Agreement.  The term “Loan Documents” as defined in
the Loan Agreement is hereby amended and supplemented to include this Letter
Agreement.

 

Borrower currently has outstanding Term Loans in the aggregate principal amount
of $1,950,850 and has requested that Lender waive the provisions of
Section 2.13(b)(iii) of the Loan Agreement that require Borrower to exercise the
LIBOR Option for LIBOR Rate Loans in integral multiples of $250,000, and allow
Borrower to convert or continue all of its outstanding Term Loans as LIBOR Rate
Loans.  Lender hereby agrees to waive the provisions of Section 2.13(b)(iii) of
the Loan Agreement with respect to Borrower’s conversion of the outstanding
balance of the Term Loan into a LIBOR Rate Loan, or continuing any LIBOR Rate
Loans currently outstanding; provided, that Borrower agrees to convert or
continue, as applicable, the entire remaining balance of its outstanding Term
Loans into or as LIBOR Rate Loans.

 

Except as specifically set forth above, the respective rights and obligations of
the parties under the Loan Agreement shall remain unchanged and the Loan
Agreement and the Loan Documents shall remain in full force and effect.  Except
as expressly set forth herein, this Letter Agreement shall not be deemed to be a
waiver, amendment or modification of, or consent to or departure from, any
provisions of the Loan Agreement or the Loan Documents, or to be a waiver of any
Default or Event of Default under the Loan Agreement or the Loan Documents,
whether arising before or after the date hereof or as a result of the
transactions contemplated hereby (except for the specific waiver referenced
above), and the execution or delivery of this Letter Agreement shall not
preclude the future exercise of any right, remedy, power or privilege available
to the Lender under the Loan Agreement or the Loan Documents, nor shall any such
action be construed or deemed to be a satisfaction, novation, cure,
modification, amendment or release of the Loan Agreement or the Loan Documents.

 

--------------------------------------------------------------------------------


 

This Letter Agreement, together with the agreements, documents and instruments
contemplated hereby, constitutes the entire understanding of the parties with
respect to the subject matter hereof and thereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect hereto or
thereto are expressly superseded hereby and thereby, shall be governed by and
construed in accordance with the laws of the State of California and shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.

 

BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
LENDER AND ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL KNOWN CLAIMS, DEMANDS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER FIXED,
CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN
PART ON OR BEFORE THE DATE THIS LETTER AGREEMENT IS EXECUTED THAT BORROWER MAY
NOW HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND THAT ARISE FROM ANY LOANS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT, THE LOAN DOCUMENTS OR NEGOTIATION FOR AND
EXECUTION OF THIS LETTER AGREEMENT.

 

This Letter Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same instrument.  The terms and conditions of the Loan Agreement are hereby
incorporated by reference into this Letter Agreement.

 

--------------------------------------------------------------------------------


 

This Letter Agreement shall become effective upon Borrower returning a executed
copy of this Letter Agreement to Lender.

 

Please indicate your agreement by signing in the space provided below.

 

Very truly yours,

 

WELLS FARGO FOOTHILL, INC.

 

 

 

/s/ JEFFREY ROYSTON

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

SPECIAL DEVICES, INCORPORATED

 

 

 

 

 

By:

/s/ JAMES E. REEDER

 

 

 

 

Name:

James E. Reeder

 

 

 

 

Title:

VP Finance

 

 

 

 

Date:

August 10, 2004

 

 

 

--------------------------------------------------------------------------------